 1r^ ` 7%,,,In the Matter OfSTOCKHOLDERS PUBLISHING COMPANY,INC.andLosANGELES NLWSBOYS LOCAL INDUSTRIAL'UNIONNo. 75, C. I.O.In the-Matter Of HEARST PUBLICATIONS, INCORPORATED (Los ANGELESEVENING HERALD & EXPRESS DEPARTMENT)andLos ANGELES NEWS-BOYS LOCAL INDUSTRIAL UNION No. 75, C. I. O.In the Matter of TIMES MIRROR Co.andLos ANGELES NEWSBOYS LOCALINDUSTRIAL UNION No. 75, C. I. O.In the Matter of HEARSTPUBLICATIONS, INCORPORATED (Los ANGELESEXAMINER DEPARTMENT)andLos ANGELESNEwSBoYsLOCAL INDUS-TRIAL UNIONNo.75,C.I.O.Cases Nos. R-1923 to R-1926 inclusiveAMENDMENT TO DECISION AND DIRECTION OFELECTIONSJanuary 18, 1941On January 9, 1941, the National Labor Relations Board issueda Decision and Direction of Elections in the above-entitled pro;'ceeding.1In Section VI of the Decision, a stipulation with respect to (1) thedefinition of full-time newsboys of Stockholders Publishing Com-pany, Inc., engaged in the sale of the News, and (2) the sale ofthe first three editions of the News within the city of Los Angeles,was erroneously stated.Accordingly,IT IS HEREBY ORDEREDthat the Decision be, and the same hereby is,amended by striking therefrom the third paragraph of Section VIsubstituting therefor, as a separate paragraph, the following :With respect to the News, the term "full-time" newsboy in-cludes a newsboy who sells to the general public, the Five, Six,Eight, Nine, and Ten Star, or the Six, Eight,'Nine, and TenStar editions of the News 5 or more days a week and includesa newsboy who sells the Four Star edition, and previous editions,of the News for a minimum of 4 hours per day between the128 N. L R. B 100629 N. L. R. B., No. 16.94 STOCKHOLDERS PUBLISHING COMPANY, INC.95hours of 4 a. m., and 10 a. m. 5 or more days a week '31, andexcludes, among others, part-time newsboys; the term "part-time"newsboy includes a newsboy who sells to the general public fewer,than the Six, Eight, Nine, and Ten Star editions per day andincludes a newsboy who sells the Four Star edition of the Newsless than 4 hours per day'.IT IS FURTHER ORDERED that' the Decision 'be, and the same herebyis,amended by striking therefrom footnote numbered 38 and sub-stituting therefor, as footnote 38, the following :38The News publishes 10'editions each day of publication.The first,, second, third, and seventh editions of the News aregenerally reserved for motor routes and suburban dealers and,the streets of Los Angeles:[SAME TITLE]SECOND AMENDMENT TO DIRECTION OF ELECTIONSJanua? y 31, 1941On January 9, 1941, the National LaborlRelations Board,'hereincalled the Board, issued its Decision and Direction-of Elections inthe above-entitled proceedings,' directing that elections be held with-in thirty (30) days, from the date'of the said Direction of Electionsunder the direction and supervision of the Regional Director for theTwenty-first Region (Los Angeles, California).The Board, havingbeen advised by the Regional Director that a longer period withinwhich to hold the elections was necessary, hereby amends the Direc-tion of Elections by striking therefrom the words "not later thanthirty (30) days from the date of this Direction of Elections," andsubstituting therefor the words "not later, than sixty (60) days fromthe date of this Direction of Elections."128 N L R B 100629 N. L. R. 13., No. 16a.i